15 N.Y.3d 835 (2010)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
RONALD MACK, Appellant.
No. 208 SSM 42
Court of Appeals of New York.
Decided September 21, 2010.
Muldoon & Getz, Rochester (Gary Muldoon of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens (Merri Turk Lasky of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.


*836 OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. Defendant has failed to establish that he was denied the effective assistance of appellate counsel (see People v Borrell, 12 NY3d 365, 369 [2009]).